DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Munro on 12/17/2021.

The application has been amended as follows: 

Claims 5, 14, 24-25 and 28 are canceled.

Claim 1, delete the claim in its entirety and insert the following:
--(Currently Amended) A method for producing a cooked meat patty, the method comprising the steps of: 
(a) coarse grinding a meat product wherein a coarse particle size of the meat product is in the range of 3/8 inch to 5/8 inch; 
1 wherein 30 oF ≤T1 ≤40 oF; 
(c) fine grinding the blended meat product wherein a fine particle size is less than the coarse particle size ; 
(d) forming the fine ground meat product into an uncooked patty at temperature T1 by depositing the ground meat product into a mold, wherein the mold does not include a top and does not include a bottom; 
(e) scraping an excess fine ground meat product off said mold, wherein said scraping includes inflating an air bladder to engage a scraper;
(f) precooking the uncooked patty in the mold to thereby form a precooked patty having a skin of depth D comprising denatured protein, wherein said skin is formed on at least an area on the outside of the precooked patty, and wherein at least a first portion of the meat product disposed beneath said skin is at temperature T1; 
(g) cooking the precooked patty to thereby form the cooked patty wherein said at least a first portion of the meat product is at a temperature T2; 
(h) freezing the cooked patty; and 
(i) packaging the frozen cooked patty.--.

Claim 10, delete the claim in its entirety and insert the following:
--(Currently Amended) A method for producing a cooked meat patty, the method comprising the steps of: 
(a) coarse grinding a meat product wherein a coarse particle size of the meat product is in the range of 3/8 inch to 5/8 inch; 
1 wherein 22 oF ≤T1 ≤40 oF; 
(c) fine grinding the blended meat product wherein a fine particle size is less than the coarse particle size ; 
(d) forming the fine ground meat product into an uncooked patty at temperature T1 by depositing the ground meat product into a mold, wherein the mold does not include a top and does not include a bottom; 
(e) scraping an excess fine ground meat product off said mold, wherein said scraping includes inflating an air bladder to engage a scraper;
(f) precooking the uncooked patty in the mold to thereby form a precooked patty having a skin of depth D comprising denatured protein, wherein said skin is formed on at least an area on the outside of the precooked patty, and wherein at least a first portion of the meat product disposed beneath said skin is at temperature T1; 
(g) cooking the precooked patty to thereby form the cooked patty wherein said at least a first portion of the meat product is at a temperature T2; 
(h) freezing the cooked patty; and 
(i) packaging the frozen cooked patty.--.

Claim 19, in line 10 after “mold” insert --, wherein the mold does not include a top and does not include a bottom--.
Claim 19, in line 11 before “(e)	cooking” insert --(e) scraping an excess fine ground meat product off said mold, wherein said scraping includes inflating an air bladder to engage a scraper;--.

Claim 19, in line 16 before “chilling” delete --(f)-- and insert --(g)--.
Claim 19, in line 17 before “packaging” delete --(g)-- and insert --(h)--.

Claim 29, in line 1 before “wherein” delete --28--- and insert --19--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-13, 15-23, 26-27 and 29 are allowed.
The method of independent claim 1 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a method for producing a meat patty comprising;
(a) coarse grinding a meat product wherein a coarse particle size of the meat product is in the range of 3/8 inch to 5/8 inch; 
(b) blending the coarse ground meat product with first ingredients to a temperature T1 wherein 30 oF ≤T1 ≤40 oF; 
(c) fine grinding the blended meat product wherein a fine particle size is less than the coarse particle size ; 
(d) forming the fine ground meat product into an uncooked patty at temperature T1 by depositing the ground meat product into a mold, wherein the mold does not include a top and does not include a bottom; 
(e) scraping an excess fine ground meat product off said mold, wherein said scraping includes inflating an air bladder to engage a scraper;
(f) precooking the uncooked patty in the mold to thereby form a precooked patty having a skin of depth D comprising denatured protein, wherein said skin is formed on at least an area on the outside of the precooked patty, and wherein at least a first portion of the meat product disposed beneath said skin is at temperature T1; 
(g) cooking the precooked patty to thereby form the cooked patty wherein said at least a first portion of the meat product is at a temperature T2; 
(h) freezing the cooked patty; and 
(i) packaging the frozen cooked patty.
Similarly for independent claims 10 and 16, the prior art does teach, suggest, or render obvious a method as recite for claim 1, where the only difference between said claims is that claim 10 recites 22 oF ≤T1 ≤40 oF, and claim 16 recites the same temperature range as claim 10 and chilling the precooked patty. Said limitations do not affect patentability.

The closest prior art is considered to be Marra et al. (US 5,811,146).
Marra et al. teaches a method for producing flat processed meat products, i.e. a patty (abstract), comprising providing a finely divided (ground) meat mixture to a machine 10 which forms patties, depositing the patty 12 onto belt 14 (figure 1; column 3 lines 25-30), where the depositing can be used to shape the patty or alternatively press 16 shapes the patty (column 3 lines 33-41), precooking the patty to form a precooked patty having a “thin” skin of depth D comprising denatured protein, the skin formed on at least an area of the outside of the precooked patty which are contacted by heated platens 18 and 20 of the press 16 (figure 1; column 3 lines 42-46), final cooking the precooked patty with oven 44 to form a cooked patty (column 4 lines 10-14), freezing the cooked patty (column 5 lines 17-21), and packaging the frozen cooked patty (column 5 lines 22-26).
However, neither the reference nor the prior art teach or render obvious the methods recited above, particularly the combination of coarse grinding, blending at T1, fine grinding, forming and precooking in a mold without a top and bottom, and scraping as claimed, without significant hindsight and piecemeal modification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        
								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792